The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Summary of Claims
Claims 2-21 are pending.
Claims 2-21 are rejected.
Claim 1 is canceled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 2, 5-9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McCoskey et al. (U.S. 2003/00288889 A1)
With respect to claim 2, McCoskey et al. discloses method comprising: 
receiving a search request for a media asset from a user of a network connected device, wherein the search request comprises a search category (i.e., “The system 200 allows a user to enter search parameters, such as keywords and category headings, and have the aggregator 201 use these parameters to locate, package, and deliver content to the user terminal 202 from numerous sources” (0044) or “The user may input search criteria based on subject categories including, but not limited to, action, drama, history, educational, juvenile, adult, current events, nature, live events, and music categories such as classical, jazz, rock, consumer affairs, political content, and geographically specific content”(0081)); 
receiving usage data associated with a subscriber profile, wherein the usage data comprises usage category data associated with a user search history and a user viewing history (i.e., “The system 200 may support one or more digital rights management (DRM) systems to track the usage and copyrights rights associated with downloaded content and bill the user's account as appropriate and provide any license and usage fees to the content provider. The system 200 may implement a users' privacy protection scheme allowing users to control what information is gathered, limit what is done with that information, and review and delete the user's profile if desired”(0045) and “The indexer 310 then populates the suggestion database 308 with these indexed suggestion keywords, which are used by the suggestion database processor 307 along with historical  data relevant to the user to supply a list of suggested search terms.”(0064) and “wherein the user profile information includes one or more of user demographic information, user program viewing history, and user-provided information”(0045) and all usage, history data relevant are associated with user profile); 
generating a list of media assets that are available for display on a network connected device associated with the subscriber profile (i.e., “the content provided to the aggregator may be a reference to a content file that is stored at, or that will be available at one of the remote locations. For example, the content may be a reference to a future, scheduled live sports event that will be made available to system users”(0022) or “The system 200 is also capable of notifying a user prior to the start time of selected programming and availability of other content…The system 200 may implement a users' privacy protection scheme allowing users to control what information is gathered, limit what is done with that information, and review and delete the user's profile if desired”(0045)); 
comparing the usage category data to metadata of each of a plurality of segments of each media asset of the list of media assets, wherein the metadata comprises metadata category data (i.e., “The indexer 310 then populates the suggestion database 308 with these indexed suggestion keywords, which are used by the suggestion database processor 307 along with historical data relevant to the user to supply a list of suggested search terms.”(0064) and “wherein the suggestion database processor comprises a search engine that searches the suggestion database with user-supplied search criteria and user historical and demographic data to produce a suggested search terms list, wherein search terms in the suggested search terms list are used to create an augmented search request form, and wherein the augmented search request form is provided to the search request processor”(claim 11) and “prompts the content metadata crawler to search content metadata in the aggregator local database, and wherein the metadata crawler searches content metadata in the aggregator local database and passes retrieved content metadata to the suggestion keyword indexer as the list of available content metadata”(claim 12) and “The complete program content file may also include a reference content or metadata that contains additional information related to the content. Such additional information in the reference content may include: a program description, including program rating, program description, video clips, program length, format (e.g., 4.times.3 television or 16.times.9 movies), and other information; billing information and digital rights management information;”(0020)); 
transmitting the list of media assets to the network connected device (fig. 4 shows transmitting the list of media assets (207, 208, 209 or 230) to the network connected device); and 
generating for display on the network connected device at least one respective clip and still associated with each respective media asset (i.e., “the aggregator may provide a program description and accompanying video clips to selected systems users”(0021) and video clips is associated with program (media asset)), and wherein the at least one respective clip and still is selected for display from one of the plurality of segments of each respective media asset based on the comparison of the usage category data to the metadata of each of the plurality of segments of each media asset (i.e., “the aggregator may provide a program description and accompanying video clips to selected systems users”(0021) or “The search engine server searches at least a local content database. The local database typically comprises at least two file types, metadata and content. A content file includes a complete program content file. For example, the 1997 movie Titanic may exist in the local content database as a complete program content file. The complete program content file may also include a reference content or metadata that contains additional information related to the content…ncluding program rating, program description, video clips, program length, format (e.g., 4.times.3 television or 16.times.9 movies), and other information; billing information and digital rights management information;”(0020) or “a search engine server coupled to the request and results processing server and a content acquisition server coupled to the request and results processing server. The request and results processing server receives a request for a program, the search engine server searches for the program and the content acquisition server acquires a program for delivery to the user…he aggregator may also include a decoder that decodes program content and program metadata from remote sources for storage at the aggregator, and an encoder that encodes content metadata and programs for delivery to the user. The aggregator may also comprise one or more crawlers, such as a content crawler, to look for program content in the digital communications network”(0019) and “wherein the suggestion database processor comprises a search engine that searches the suggestion database with user-supplied search criteria and user historical and demographic data to produce a suggested search terms list, wherein search terms in the suggested search terms list are used to create an augmented search request form, and wherein the augmented search request form is provided to the search request processor”(claim 11) and Examiner asserts that retried suggest content from the suggestion engine and complied at the aggregator 201 provide a program description and accompanying video clips and still (information) that associated with one the video asset video (information related to the content or metadata (0062 and 0020-21))).  
With respect to claim 5, McCoskey et al. discloses wherein the search category comprises at least one of actor (i.e., “ if the search criteria include Johnny Weismuller, an actor who starred in Tarzan movies, the content search suggestion engine 304 might suggest programs and other content about Tarzan featuring someone other than Johnny Weismuller.”(0062)), director (i.e., “Search criteria can be entered via keywords that relate to certain aspects of programming content including, but not limited to, subject, author, title, cast members or performers, director, and/or content description”(0081)), genre, sport (0081), league, team, player, or school.  
With respect to claim 6, McCoskey et al. discloses wherein the list of media assets that are available for display on a network connected device associated with the subscriber profile is comprised of available media assets from a plurality of content provider sources (i.e., “the content may be a reference to a future, scheduled live sports event that will be made available to system users. The sports event may be provided for a one time fee, as part of a sports package, for which a fee is collected, or as a free event. In the examples discussed above, the content may be stored at the aggregator, and may subsequently be provided to system users”(0022)).  
With respect to claim 7, McCoskey et al. discloses wherein each respective media asset is associated with an indication to the user that each respective media asset requires a format conversion in order to be viewed (i.e., “FIG. 2 also shows a communications path from one or more remote content servers 204 through the wide area network/Internet 205 directly to the set top terminal 206, which bypasses the aggregator 201 and cable television system headend 210. This path may be used in the case where the requested content is available in the required format from the remote content server 204 and is authorized for direct delivery to the user”(0046)).  
With respect to claim 8, McCoskey et al. discloses wherein each respective media asset is available from two or more of the plurality of content provider sources (i.e., “The remote program sources include remote streaming sources 259 and remote central storage 258. The remote program sources also include remote databases 261 and, through the remote content server 204, a remote server database 260”(0050) and fig. 4).  
	     With respect to claim 9, McCoskey et al. discloses the method claim 8, wherein the user is provided a selection setting to determine from which content provider source of a plurality of content provider sources (i.e., “T Search criteria can also be entered based on time of day, channel, and/or content provider.”(0081) or “the user might select from programs based on general themes including, but not limited to, categories of programs, actors and actresses, musical performers, day and time, and channel or content provider. ” (0085)).
  	

Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over McCoskey et al. (U.S. Pub. No. US 2003/0028889A1) in view of Daoud e tal. (U.S. Pub. 2002/0093529 A1).
With respect to claim 2, McCoskey et al. discloses all limitations recited in claim 1 except for wherein the at least one respective clip and still associated with each respective media asset comprises at least one image associated with each of respective media asset.  However, Daoud et al. discloses wherein the at least one respective clip and still associated with each respective media asset comprises at least one image associated with each of respective media asset (i.e., “a patient user may receive high quality graphics, as determined by the file format. Alternatively, an impatient user may receive still images as opposed to video clips, wherein the user can select a video clip based on the still image if the user so desires. Again, as the user becomes more patient or more impatient, the computing session can be optimized accordingly.” (0028)).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify McCoskey et al.’s system by having one respective clip and still associated with each respective media asset comprises at least one image associated with each of respective media asset in order to help to save resource for system, improve the system for the stated purpose has been well known in the art as evidenced by teaching of Gaoud et al. (0028).  Further, all references have same field such as organization the content, etc.  
With respect to claim 3, Gaoud et al. discloses the method of claim 3, wherein the at least one image comprises still clips, video clips, trailers, or combinations thereof  (i.e., “a patient user may receive high quality graphics, as determined by the file format. Alternatively, an impatient user may receive still images as opposed to video clips, wherein the user can select a video clip based on the still image if the user so desires. Again, as the user becomes more patient or more impatient, the computing session can be optimized accordingly.” (0028)).  
With respect to claim 10, Gaoud et al. discloses wherein the list of media assets is generated for display on the network connected device with at least one respective clip and still associated with each respective media asset on an interactive user interface (i.e., “a patient user may receive high quality graphics, as determined by the file format. Alternatively, an impatient user may receive still images as opposed to video clips, wherein the user can select a video clip based on the still image if the user so desires. Again, as the user becomes more patient or more impatient, the computing session can be optimized accordingly.” (0028)) (with same motivation above).  
With respect to claim 11, Gaoud et al et al. discloses the method of claim 2, wherein the at least one respective clip and still associated with each respective media asset on an interactive user interface comprises a video that is downloaded based on bandwidth availability in the network (i.e., “It is understood that the computing session can be optimized by formatting output and/or allocating resources based on the interaction profile 200. In addition, output format 240 can include any number of parameters, such as simple parameters (e.g., no graphics or high graphics), or extensive parameters (e.g., low to high graphics with various degrees therebetween) based on design considerations, such as but not limited to, the content of a particular Internet site. For example, low graphics may be a text presentation with thumbnail images…a patient user may receive high quality graphics, as determined by the file format. Alternatively, an impatient user may receive still images as opposed to video clips, wherein the user can select a video clip based on the still image if the user so desires. Again, as the user becomes more patient or more impatient, the computing session can be optimized accordingly.” (0028)) (with same motivation above).  
With respect to claims 12-21, claims 12-21 are the same with claims 2-11 but different form.  
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. 10,440,437.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No.  10,440,437 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. (see table below).
          
Instant Application claim 1
Patent No. 10,440,437  claim 1
A method comprising: 
receiving a search request for a media asset from a user of a network connected device, wherein the search request comprises a search category;

 receiving usage data associated with a subscriber profile, wherein the usage data comprises usage category data associated with a user search history and a user viewing history; 




generating a list of media assets that are available for display on a network connected device associated with the subscriber profile; 



comparing the usage category data to metadata of each of a plurality of segments of each media asset of the list of media assets, wherein the metadata comprises metadata category data; transmitting the list of media assets to the network connected device; and 

generating for display on the network connected device at least one respective clip and still associated with each respective media asset, and wherein the at least one respective clip and still is selected for display from one of the plurality of segments of each respective media asset based on the comparison of the usage category data to the metadata of each of the plurality of segments of each media asset.                                     
  

A method comprising
a request to search the plurality of video assets for video assets having metadata matching a selected metadata category;(claim 10)

receiving, from a computing device, usage  data associated with computing device; receiving, from at least one server, demographic data associated with at least one user of the computing device; generating, based on the received usage data and the received demographic data, a profile associated with the computing device (claim 10);

generating, based on the received usage data and the received demographic data, a profile associated with the computing device; receiving, from the computing device, a request to search the plurality of video assets for video assets having metadata matching a selected metadata category

generating, based on the metadata and the profile associated with the computing device, search results; and sending, to the computing device, the search results to enable display of the search results.




generating, based on the metadata and the profile associated with the computing device, search results; and sending, to the computing device, the search results to enable display of the search results.



         Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of Patent No. 9,396,212.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No.  9,396,212 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. (see table below).
          
Instant Application claim 1
Patent No. 9,396,212  claim 1
A method comprising: 
receiving a search request for a media asset from a user of a network connected device, wherein the search request comprises a search category;

 





receiving usage data associated with a subscriber profile, wherein the usage data comprises usage category data associated with a user search history and a user viewing history; 




generating a list of media assets that are available for display on a network connected device associated with the subscriber profile; 





comparing the usage category data to metadata of each of a plurality of segments of each media asset of the list of media assets, wherein the metadata comprises metadata category data; transmitting the list of media assets to the network connected device; and 






generating for display on the network connected device at least one respective clip and still associated with each respective media asset, and wherein the at least one respective clip and still is selected for display from one of the plurality of segments of each respective media asset based on the comparison of the usage category data to the metadata of each of the plurality of segments of each media asset.                                     
  

A method comprising
he respective video-on-demand metadata comprising respective title data and respective category data, (ii) a second viewer interface application configured to access the first digital television service provider system to obtain linear electronic media content, (iii) a third viewer interface comprising a first search interface, which allows the first subscriber to search video-on-demand metadata in a video content database to generate a first list of video titles with specific characteristics; ;(claim 1)
 first electronic viewing data associated with the subscriber account associated with the first subscriber; and (ii) generating, at the first digital television service provider system, the first individualized electronic program guide data for video-on-demand electronic media content, based at least in part on: (1) the first electronic viewing data for the first subscriber, (claim 1)



first electronic viewing data associated with the subscriber account associated with the first subscriber; and (ii) generating, at the first digital television service provider system, the first individualized electronic program guide data for video-on-demand electronic media content, based at least in part on: (1) the first electronic viewing data for the first subscriber, (claim 1)
 accessing, by the first digital television services provider system, upon receipt of the first electronic access request, a first individualized dualized electronic program guide data for video-on-demand media content wherein the first individualized electronic program guide is generated in real time by: (i) accessing, by the first digital television service provider system from one or more non-transitory processor readable memory devices operatively connected to the first digital television service provider system, first electronic viewing data associated with the subscriber account associated with the first subscriber

 transmitting, from the first digital television service provider system via the Internet to the first Internet-connected digital device, the first video-on-demand electronic media content identified in the first video-on-demand media request for display on a first display associated with the first Internet-connected digital device; (k) providing, from the first digital television service provider system associated with the first digital television service provider via a broadband connection, to a first digital set top box associated with the first subscriber to the digital television service provider, 


Citation of Pertinent References

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent to Scott, III et al. disclose Multi-Axis Television Navigation, U.S. Pub. 2005/0097606 A1.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-40784078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Hung T Vy/
Primary Examiner, Art Unit 2163
June 4, 2022